United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
LOGISTICS CENTER, Swedesboro, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2236
Issued: February 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant, through counsel, filed a timely appeal from a June 25,
2007 nonmerit decision of the Office of Workers’ Compensation Programs denying his request
for reconsideration and finding that it failed to establish clear evidence of error. Because more
than one year has elapsed between the most recent merit decision dated September 3, 2004 and
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been on appeal before the Board. In a September 3, 2004
decision, the Board affirmed an Office hearing representative’s December 10, 2003 decision

which found that appellant did not sustain an emotional condition in the performance of duty as
he did not establish any compensable factors of his federal employment.1 The facts and the
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.2 The facts as relevant to the present appeal are set forth.
By letter dated May 29, 2007, appellant, through counsel, requested reconsideration
before the Office. Counsel contended that the accompanying medical reports of Dr. Walter E.
Afield, a Board-certified psychiatrist, were sufficiently rationalized to establish that appellant
sustained an emotional condition causally related to compensable factors of his employment. In
a January 4, 2007 report, Dr. Afield noted that appellant was fearful in social situations and only
trusted his healthcare providers. Appellant believed that he was going to be harassed by anyone
else he met and had withdrawn socially. He was haunted by restless sleep and flashbacks.
Appellant became tearful during the examination while describing his situation. He was also
stretched to the maximum financially which caused him to stop taking his medication for a
while. Dr. Afield opined that appellant continued to experience major depression and posttraumatic stress disorder. He opined that appellant’s prognosis was poor and that he was in need
of regular psychotherapy. Dr. Afield concluded that appellant was permanently disabled from
performing any work-related duties. In an April 16, 2007 report, Dr. Afield reiterated that
appellant was totally disabled due to traumatic workplace incidents. He stated that he had been
mooned, humiliated and tricked into eating candy in the shape of a penis by coworkers.
Dr. Afield stated that the pattern of emotional harassment had pushed appellant over the edge
and continued to disrupt him totally throughout his work. He noted suicidal ideation and
anxiety.
By decision dated June 25, 2007, the Office found that appellant’s letter requesting
reconsideration was dated May 29, 2007, more than one year after the Board’s September 3,
2004 decision and was untimely. It found that appellant did not submit evidence to establish
clear evidence of error in the prior decision finding that he did not sustain an emotional condition
in the performance of duty.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulation provides that an application for

1

Docket No. 04-1229 (issued September 3, 2004).

2

On July 23, 2002 appellant, then a 55-year-old clerk, filed an occupational disease claim alleging that on
January 14, 2002 he first became aware of his emotional condition and that on June 29, 2002 he first realized that his
condition was caused by factors of his federal employment. He stated: “I have been, abused, harassed and sexually
harassed by other employees also on [sic] the front of the supervisors.” Appellant stopped work on June 29, 2002
and did not return.
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

reconsideration must be sent within one year of the date of the Office decision for which review
is sought.5
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.7 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.12 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, the Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.14
The last merit decision in this case was issued by the Board on September 3, 2004. The
Board found that the Office properly determined that appellant did not sustain an emotional
condition in the performance of duty as he failed to establish any compensable employment
factors. As appellant’s May 29, 2007 letter requesting reconsideration was made more than one
year after the Board’s September 3, 2004 merit decision, the Board finds that it was not timely
filed.
The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence establishing that there was an error in the Office’s finding that he
did not establish a compensable factor of employment. Appellant has not established clear
evidence of error by the Office in this regard. He did not submit the type of positive, precise and
explicit evidence or argument which manifests on its face that the Office committed an error.
In support of his request for reconsideration, appellant submitted Dr. Afield’s January 4
and April 16, 2007 reports which found that he suffered from major depression, post-traumatic
stress disorder, suicidal ideation and anxiety. He further opined that appellant was permanently
disabled for work. In the April 16, 2007 report, Dr. Afield opined that appellant’s total disability
for work was due to traumatic workplace incidents which included being mooned and humiliated
and tricked into eating candy in the shape of a penis by coworkers. This evidence is insufficient
to shift the weight of the evidence in favor of appellant’s claim. Dr. Afield’s January 4, 2007
report did not identify any compensable factors of appellant’s employment as the cause of his
emotional conditions. Although he opined in his April 16, 2007 report, that appellant’s
emotional conditions and total disability were caused by the mooning and candy eating incidents,
the Office found and on prior appeal the Board affirmed, that appellant failed to establish that
these incidents constituted compensable factors of his employment and, therefore, his emotional
conditions did not arise in the performance of his federal duties. The Office is not required to
consider medical evidence in an emotional condition case where no work factors have been
established.15 For these reasons, the Board finds that Dr. Afield’s January 4 and April 16, 2007
reports do not raise a substantial question concerning the correctness of the Office’s decision and
therefore do not establish clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

14

Larry L. Litton, 44 ECAB 243 (1992).

15

See Richard Yadron, 57 ECAB ___ (Docket No. 05-1738, issued November 8, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

